691




          OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                              AUSTlN




Dapartacrat
          of Agribulturb
Aut4tln,
       Tsxml




                                          th er eeelpsz
                                                      t luo h
                                          te Tna sur y,
                                                      to b e
                                         Sate DepartPlant
                                                        et
                                       ualrelyla the rdmfnim-

                         Lb, ef oourm, tb0t the mpwial ipna tllur
                         ble for bxpendlture,    under Artiblba.,
                         tltutlon, bxoeptby rfrtuaof wpropria-
                          that, dnoo no appropriation uy ItO
                          ad than tw y@arr),    the lrallabilitfof
                          tee by thb protieion8    es the aeprttmmtal
                       pmed by the 46tb Leglrlatore,during the
burrent     iiborlbiennium.
           In the appreprhtion  tibfhar
                                     by the Loglolaturein
Sbnatr  Bill 489, AetllS&&W    Beeaio8,46th La
under the   enbnl  beading*sfhed uboratory MI
the fellQ&t
,
                                                                           692
                                                                           -km
                                                                                 ?


                     Salerise end other cxpeneee is the
    lar seasion, 4lat Legislature.
             ‘SW.    Aerl8tant          Aaelyet,        $l,UO.OO.
             ‘Wb.     Aesietaat         Analyst, $l,SSO.OO.
             "588.    Areleteat Aaalyet,                meeanel, )15.00
    par moath,       (r66.50.
             “SM.     Aeeiatent         .LodlySt,       eU8OoDIl., )rs.m
    pu    math,      @s6.ao.

             "se..    Aesithnt          Andyat,         8088Oti,    $m.m
    per math,        #!S&SO.
             -tar.    Assisteat         my8t,           #W801uj., #ta.oo
    pu     month,$256.50.
          ‘SE&.       AdQreeeogra$&                m8h.b~   OPUeter,
    #1,2oO.cQ.
             -cm.     seeb      itk8pmt8r, $l,eoo.oo.
             “54%     Rant       hwt,   light, poatage, tclepbone,
    telegraph,       prlntSng       eepplioe eed aoetlngeet,
    ~2,500.00.
             -5aj. Trtiallngtmpc~aes,$2,!500.00.~
          Ths foregoing rue  tbm epprdprietionsmdm by the
Legislature for the currcat flsael biannha to your department,
froa tbr spsclal fund to whiab you refer; but the GOvcmor, in
the exaraiss OS his aoestLtutfom1 eut5oritl, retocd Items 5t3h
ena Yjj.

         The apsalal rider lppondsd to the appropriationfor the
          OS Agria~ltufereads in part a# follows:
Dopartsldnt
          "'parteeb Ot tbe iirO*l yasrs emdie& A
     31, 1010, aaa AU&tat Sl, 1.041,all feoe raa
     cxpeedcd balanacr ubioh here bea r welr ed lnd
     which say be reooireelby virtue oi ... Cbepter 304,
     Regtir Sesalon, 418t Legislature ... and ley emond-
     aanteto eny of reia Acts, ue bareby eppropriated,
     lrtbr tb.J shell beva bees dbFSSit8d la tllaSkte
Deputmmnt 0% &rleulture,    Faue s



      Treasury, to the oredit of the state Departmoat or
      Agrioultureto be used by said depmrtmnt for the
      lararouaent of tbe lboremmtloned Aots en4 for the
      opratloa 884 Prlatenuiaeof ulb eetltltle8es
      herbinbefoxw lpbeifiball~itrlxed, and in no event
      lh e ll.la   ny fees be wed otlm~18e.N
               41 thbse

          Mb. aabner to your queetloa is eontrolled by what
ue lmte elready es%1to yw oonoeraiag elailer eppreprlatloa8
end ret008 0r cha Owembf, In wr O~lalonSo. O-1081. A8
888 the use in thet opialw thera 18 not intolredin thlr
inquirythe qaeetl~ upon udeh thl8 deputmeat tar alruby
ruled ooaoemlng  the rlgkt of the depwtimet to pal tr8reUng
upbasir   oet of anltea  speolfieall~lpproprleted for  *eon-
tingeda lx p ea r ee
                  in the eitoetloa utter* no epeolflapro-
rlalon ham been ude by itcalutlon for tmatellag erpenaes.
           Iimn 58 is not in truth   end In faot en ita   of
epproprl6tloa la and of iteals  but was intended by the
Lagir~etare to be amrely desarjptiveof t-he &~eral armmoter.
of tbs lpeblflb *itrpU of appropriationw.~ten the same
nuaeral and followed by the letters a, b, o, eta., iasedlate-
lf'follouln&the orlglml maseral.    Ia other mtwd8. the
tern -5%. Salaries and other expeneoa in the hgrloultotal
Field Yeed Fund, Chapter $04, Regular Semion,  41et La&-
laturb,. le bat dewrlptl?e of approprlatioaerubuqaently
n*de lmaedl&eIy follarlng aueh phrase for a wbdltldon oi
the See6 Laboratory Glrislolrof the A@aultural Depertaent,
Just as the phrase *Seed Laboratory ?IrIal~n,~ ImedIately
pmeeaing ruloua Item of approprfatlon, is descrlptlve of
the general ohareoter of rpproprlatlonsaae to tbfitdlrielon
of the 3epartnant of Agrloulture.
           We quote fron our opinion abora   referrad to as follows:
            *he r~~olal rider qoeted in your letter, alno
      quoted above, does not purport to meke these febe
      available to the Department of Lgrloulturegenerally
      to be U6Od lot the afoFo~nt    Oi the Aate tier
      rCleh they ue colleated and for the opratlon end
      nelntenenoe af tuoh aotlritiee but appropriates 88ia
      feer rertrlotitely,ultb the &ltetlon that they
      say be used by the EOpartPlantof A&OUltam     SOr the
      operation ana maintenanae of said aativitles nad the
      eafarcemnt of the Aete under whloh they lifeoolleot-
      od *es luydnabpre epeoiflo41~ ltalned and ia a0
7                                        w.



    Departmeatof Aplsulturo, Rgo 4




                 It mq bo oomod8d tht the 46th Lyti*latureiatandod
    tin it tha lta   oi #2,300 for t?atalln(l eq)bllsei, to be ~14 out
    of the rpooirl IUJW& shotid bo available for the we of JOQX
    mpartarat lnt-h      luminlstrntSon
                           o             or the ht. under rhioh .tbo
    8walal fuiidir oollrated. It Port bo berm In dnd, hewever,
    that the &Ot Of thb tib&iIBhtair ia 80 ~ti&h& i8 IWt 8U?-
     fioient in and of ltrelfto oonfrr wathhorltyto upand thr
    ~1pOZlef8,
             but the 8D@W81 by th. QO?OZRoT Of the itam Of eX)M-
    dituro   bOBtanp1at.d         arut        ba   bad.   In   thir   iaitanaa,     the
    fkWentW mU fit t0 eXWOi8e hi8 OOltBtktUt;OMl      EPt&Oritf
    to veto thir lta   or lpproprimtion, and tberrfom    such rote
    efteetirrlyruo?ed mkah ttoa or rpprepriatlo~-from      the bill.,
    and #ah ltr    of approprlatlonaover beoeumatailnblm, by
    18V, fa olXLWUtftuFO dUl'%agtha WrMnt fi8Od btoanlaa.
                  In your letter of Rorsmber28, 1939, you as11 our
    sttantlon to tbo 0880 of Fulaore t. Lane, 140 3:v. *OS, wbars-
    in tha court rtated that "the Oovmmor h8 no oonstltutional
    autborlty to rsto tha language pumlifylng an approprlatlon
    m directing the mthod of Its expenditure.* Thr aaao of
    Fulmorav. Jmao in8 no appliortlon to the dtuetion oonrront-
    lng 08   at   thm   preaont      tiara,        tor thr W~onmr         did not reto
    langra(rmqrulif~i~ the lpproprlatlonor dlreotlrrg tbo method
    of ite   expenditure,         but    vetoed an lta of appropriation.
                  It follavr from whatrm ha-0 raid                       above that yaw
    qaertla?k aa8t    be mumred   in the no&atlre.

                                                                  Yourr torr      truly